DECISION AND JUDGMENT
{¶ 1} This matter is before the court on the June 6, 2008 motions to reconsider filed by appellants Jeffery S. Walles and Farm Bureau General Insurance Company of Michigan ("Farm Bureau"). On May 23, 2008, this court dismissed Walles' appeal, finding that he was not adversely affected by any of the issues raised by him on appeal.
 {¶ 2} The standard for reviewing a motion for reconsideration is whether the motion calls to the court's attention an obvious error in its decision or raises an issue for our consideration that was either not considered at all or was not fully considered by us when it should have been. Matthews v. Matthews (1981), 5 Ohio App. 3d 140, 143. See also, Bd. of Commrs. of Ottawa Co. v. Marblehead (1995),102 Ohio App. 3d 306, 318.
 {¶ 3} This court erred by finding that Walles was the only party who appealed the trial court's August 10, 2007, and October 15, 2007, judgment entries. Farm Bureau had timely appealed the decisions of the trial court and submitted an appellant's brief. Having made an inaccurate finding, we accordingly reconsider our prior decision. We find that the motion to dismiss Walles' appeal, filed by appellees, Flower Hospital and ProMedica Health System, Inc., and Lexington Insurance Company, must be denied. Contrary to appellees' arguments, Walles could be adversely affected if this court ruled in favor of Farm Bureau and overturned the trial court's decisions regarding insurance coverage.
 {¶ 4} Accordingly, we vacate this court's May 23, 2008 decision granting appellees' motion to dismiss. Appellees' motion to dismiss is denied. The matter is hereby ordered reinstated on this court's active docket. *Page 3 
MOTION GRANTED.
Peter M. Handwork, J., Arlene Singer, J., Thomas J. Osowik, J., Concur. *Page 1